ORDER

PER CURIAM.
This is an appeal of the Director of Revenue’s suspension of a driver’s automobile driving privileges. Driver appeals raising two points. His first point claims the trial court erred in admitting the breathalyser test result because police officer took an unapproved sample reading by using a “sample control override” switch. His second point claims the trial court erred in admitting the breathalyser test results because Director failed to establish the test machine’s standard simulator solution complied with CSR provisions. We affirm.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).